         Case 2:20-cv-01843-CKD Document 12 Filed 07/23/21 Page 1 of 2


1    Jared Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     ELVIA CHAVEZ
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    ELVIA CHAVEZ,                                      Case No.: 2:20-cv-01843-CKD
10            Plaintiff,
                                                        STIPULATION & ORDER FOR FIRST
11                         v.                           EXTENSION OF TIME FOR PLAINTIFF
                                                        TO FILE OPENING BRIEF
12   KILOLO KIJAKAZI,
     Acting Commissioner of Social Security,
13
               Defendant.
14

15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended thirty-five (35) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   August 26, 2021. This is Plaintiff’s first request for an extension of time. Plaintiff needs additional

20   time to file his motion for summary judgment due to Plaintiff’s counsel’s conflicting deadlines in

21   other matters and length of this administrative record. With the Court’s approval, the parties further

22   stipulate that all other dates in the Court’s Scheduling Order be extended accordingly.

23   Dated: July 21, 2021                         Respectfully submitted,

24

25                                                 /s/ Jared T. Walker
                                                  Jared T. Walker,
26                                                Attorney for Plaintiff
27

28
         Case 2:20-cv-01843-CKD Document 12 Filed 07/23/21 Page 2 of 2


1    SO STIPULATED:

2
                                       PHILLIP A. TALBERT
3                                      Acting United States Attorney
4

5    Dated: July 21, 2021        By:   /s/ *S. Wyeth McAdam
                                        (*authorized by email on 7/21/2021)
6                                       S. Wyeth McAdam
                                        Special Assistant United States Attorney
7
                                        Attorneys for Defendant
8

9
                                         ORDER
10

11   APPROVED AND SO ORDERED.
12

13   Dated: July 23, 2021
                                          _____________________________________
14                                        CAROLYN K. DELANEY
                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
